CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information and to the incorporation by reference of our report dated December 29, 2014, in the Registration Statement (Form N-2) of Stone Ridge Trust II for the period ended October 31, 2014, filed with the Securities and Exchange Commission in this Amendment No. 7 (Registration No. 811-22870). /s/ Ernst & Young LLP New York, New York December 9, 2015
